In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-652V
                                        Filed: July 17, 2014

* * * * * * * * * * * * * * * *                           UNPUBLISHED
L.P., a minor, by her parent,                 *
CORTNEY LEIBFRIED,                            *
                                              *           Special Master Dorsey
               Petitioner,                    *
                                              *           Joint Stipulation on Damages;
v.                                            *           Pneumococcal Conjugate Vaccine
                                              *           (“Prevnar”); Hepatitis A Vaccine;
SECRETARY OF HEALTH                           *           Diptheria-Tetanus-Acellular
AND HUMAN SERVICES,                           *           Pertussis Vaccine (“DTaP”);
                                              *           Transverse Myelitis (“TM”).
               Respondent.                    *
* * * * * * * * * * * * * * * *
Lawrence Cohan, Anapol Schwartz, Philadelphia, PA, for petitioner.
Lisa Watts, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On September 9, 2013, Cortney Leibfried (“petitioner”) filed a petition on behalf of her
daughter, L.P., pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that L.P. developed transverse myelitis (“TM”) as a
result of DTaP, Prevnar, and Hepatitis A vaccines administered to her on September 22, 2010.
Petition at 1.

       On July 17, 2014, the parties filed a stipulation in which they state that a decision should
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
be entered awarding compensation.

        Respondent denies that the Prevnar, Hepatitis A, and/or DTaP vaccines caused L.P.’s TM
or any other injury, and further denies that L.P.’s current disabilities are sequelae of a vaccine-
related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $175,000.00, in the form of a check payable to petitioner as guardian/
       conservator of L.P.’s estate. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a); and

       A lump sum payment of $12,182.10, representing compensation for the
       reimbursement of a State of Pennsylvania Medicaid lien on L.P.’s behalf, payable
       jointly to petitioner and the Department of Public Welfare, Attn: Karen H.
       Peterson, Commonwealth of Pennsylvania, Department of Public Welfare, Bureau
       of Program Integrity/ TPL, P.O. Box 8486, Harrisburg, PA 17105-8486. Petitioner
       agrees to endorse this check to the Department of Public Welfare.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 1 of 6
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 2 of 6
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 3 of 6
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 4 of 6
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 5 of 6
Case 1:13-vv-00652-UNJ Document 18 Filed 07/17/14 Page 6 of 6